[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1406

                    JOSEPH JABIR POPE,

                  Plaintiff, Appellant,

                            v.

                     ANTHONY TENCZAR,

                   Defendant, Appellee.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Joseph L. Tauro, U.S. District Judge]

                          Before

                 Torruella, Chief Judge,
           Boudin and Lipez, Circuit Judges.

 Joseph Jabir Pope on brief pro se.
 Alan D. Rose, Alan D. Rose, Jr., and Rose &amp; Associates on
brief for appellee.

November 24, 1998

                                           Per Curiam.  Having carefully reviewed plaintiff's 
assignment of error in light of the entire record and the
briefs on appeal, we see no clear error in the district court's
finding that defendant had satisfied all preconditions to
settlement.  Accordingly, the final judgment enforcing the
settlement agreement is affirmed.  See Loc. R. 27.1. 

                             -2-